Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution 
Applicant’s specification recites “Further, the attributes may be changed between predetermined minimum and maximum values. For example, a weak RSSI may result in the opacity (and/or any of the other attributes) to be reduced up to a minimum level, as further reducing the opacity below the minimum level may render the weak target not opaque enough or too transparent to notice on the adjusted map or rendering.”  Spec. ¶ 29.  If the specifics of the recited feature is incorporated into the independent claim, it will overcome the existing rejections on the record.  However, the Examiner has not decided on allowability.  Further search and consideration will be needed. 

Duty to disclose information material to patentability
Applicant did not file any IDS. The Examiner reminds Applicant that he has the duty to disclose, if he finds information material to patentability. 37 C.F.R. 1.56 (a) recites “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to emphasis added).  

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Serna et al. (Serna) (US 20180247447 A1) in view of Toyama et al. (Toyama) (“Structure Gauge Measuring Equipment Using Laser Range Scanners and Structure Gauge Management System”) and Shi et al. (Shi) (“Design of a Hybrid Indoor Location System Based on Multi-Sensor Fusion for Robot Navigation”). 
Regarding Claim 1, Serna discloses A system for rendering an enhanced 3D image, the system comprising:  
3a processor configured to receive a LIDAR signal having a point cloud representing a 4target site in three dimensions and to receive a received signal 
3D point clouds can be acquired by 3D scanners, stereo vision cameras, time-of-flight lidar systems, and the like.”  Serna ¶ 2. );  
6a memory operatively coupled to the processor, the memory including an intensity 7module, a size module, and an opacity module (
“Second, the 3D point cloud is still shown as a set of distinct points. Thus, a user can inspect measured points individually. The displayed points may be rendered using different rendering properties: true color, intensity, normal shading, custom point size, and the like. In addition, geometries can also be occluded by scan points using this technique.”  Serna ¶ 77.
The Examiner takes an Official Notice that opacity/transparency may be a rendering property for a point to be rendered.  The benefits of combining this well-known knowledge would have been more visual effects for the point cloud.  It may convey more information and/or make a rendered image more visually interesting.); and  
8a display operatively coupled to the processor (Serna ¶ 58.), 9wherein, the processor is configured to execute: 
the intensity module to adjust an 10intensity of color of at least one point of the point cloud (Serna ¶ 77.); 
the size module to adjust a size 11of the at least one point of the point cloud (Serna ¶ 77.); and 
the opacity module to adjust an opacity 12of the at least one point of the point cloud (The Examiner has taken an Official Notice related to the opacity module.), 






However, Serna does not explicitly disclose 
the received signal is received signal strength indicator (RSSI) for each point of the point cloud;
wherein, in response to the RSSI, the processor is configured to execute at least one of the intensity, size and opacity modules to adjust at least one of the intensity of color, the size and the opacity of the at least one point to generate the enhanced 3D image of the point cloud, 
wherein an increase in the RSSI is configured to cause: 
the intensity module to increase the intensity of color of the at least one point of the point cloud; 
the size module to increase the size of the at least one point of the point cloud; and 
the opacity module to increase the opacity of the at least one point of the point cloud, and 
wherein the display is configured to display the enhanced 3D image obtained 2from the execution of the at least one of the intensity, size and opacity modules.
Toyama discloses 
the received signal is received signal strength indicator (RSSI) for each point of the point cloud (

    PNG
    media_image1.png
    458
    525
    media_image1.png
    Greyscale
 Toyama teaches using a rendering property to represent an attribute of a point, stating “In the point cloud in Fig. 6, the colors indicate the RSSI (Received Signal Strength Indication); the darker and lighter colors indicate changes in intensity. The point cloud in Fig. 6 shows that other facilities such as catenary poles and level crossings, which were also photographed in the cab view image, were also measured. All 10 facilities selected to evaluate accuracy were detected by the proposed equipment without omission. Surrounding conditions such as type of track sections and sunlight did not affect the performance of the proposed equipment or the measurement results.”  Toyama 4.2 Experimental results.);
wherein, in response to the RSSI, the processor is configured to execute at least one of the intensity, size and opacity modules to adjust at least one of the intensity of color, the size and the opacity of the at least one point to generate the enhanced 3D image of the point cloud (
Toyama teaches using a rendering property to represent an attribute of a point, stating “In the point cloud in Fig. 6, the colors indicate the RSSI (Received Signal Strength Indication); the darker and lighter colors indicate changes in intensity. The point cloud in Fig. 6 shows that other facilities such as catenary poles and level crossings, which were also photographed in the cab view image, were also measured. All 10 facilities selected to evaluate accuracy were detected by the proposed equipment without omission. Surrounding conditions such as type of track sections and sunlight did not affect the performance of the proposed equipment or the measurement results.”  Toyama 4.2 Experimental results.
Serna discloses rendering intensity property for points, stating “Second, the 3D point cloud is still shown as a set of distinct points. Thus, a user can inspect measured points individually. The displayed points may be rendered using different rendering properties: true color, intensity, normal shading, custom point size, and the like.”  Serna ¶ 77.  Serna’s intensity property would be used to replace the darker/lighter color.  It would have been a simple substitution of one known element for another that produces predictable results.), 
wherein an increase in the RSSI is configured to cause: 
the intensity module to increase the intensity of color of the at least one point of the point cloud (
Toyama teaches using a rendering property to represent an attribute of a point, stating “In the point cloud in Fig. 6, the colors indicate the RSSI (Received Signal Strength Indication); the darker and lighter colors indicate changes in intensity.”  Toyama 4.2 Experimental results.
true color, intensity, normal shading, custom point size, and the like. In addition, geometries can also be occluded by scan points using this technique.”  Serna ¶ 77.
Serna’s the rendering property of intensity could be used to replace the darker/lighter color.  It would have been a simple substitution of one known element for another that produces predictable results. ); 
the size module to increase the size of the at least one point of the point cloud (
Toyama teaches using a rendering property to represent an attribute of a point, stating “In the point cloud in Fig. 6, the colors indicate the RSSI (Received Signal Strength Indication); the darker and lighter colors indicate changes in intensity.”  Toyama 4.2 Experimental results.
Serna teaches size as one of the rendering property, stating “The displayed points may be rendered using different rendering properties: true color, intensity, normal shading, custom point size, and the like. In addition, geometries can also be occluded by scan points using this technique.”  Serna ¶ 77.
Serna’s the rendering property of a point size could be used to replace the darker/lighter color.  It would have been a simple substitution of one known element for another that produces predictable results.); and 
the opacity module to increase the opacity of the at least one point of the point cloud (  
Toyama teaches using a rendering property to represent an attribute of a point, stating “In the point cloud in Fig. 6, the colors indicate the RSSI (Received Signal Strength Indication); the darker and lighter colors indicate changes in intensity.”  Toyama 4.2 Experimental results.

The rendering property of a point size could be used to replace the darker/lighter color.  It would have been a simple substitution of one known element for another that produces predictable results.),
wherein the display is configured to display the enhanced 3D image obtained from the execution of the at least one of the intensity, size and opacity modules (“In the point cloud in Fig. 6, the colors indicate the RSSI (Received Signal Strength Indication); the darker and lighter colors indicate changes in intensity. The point cloud in Fig. 6 shows that other facilities such as catenary poles and level crossings, which were also photographed in the cab view image, were also measured. All 10 facilities selected to evaluate accuracy were detected by the proposed equipment without omission. Surrounding conditions such as type of track sections and sunlight did not affect the performance of the proposed equipment or the measurement results.”  Toyama 4.2 Experimental results.  Also see the Examiner’s analyses regarding Serna’s disclosure on rendering intensity property for points of a point cloud.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine with Toyama.  The suggestion/motivation would have been in order to visualize an attribute in a manner that is easier for a viewer to digest.  It also makes it possible to visually present multi-dimensional information. 
Serna in view of Toyama teaches that the rendering property of a point size may be used to replace the rendering property of point color to distinguish a cluster of points from another cluster of points based on the points’ attributes, e.g., RSSI 
Alternatively, the rendering property of a point size may be associated with RSSI based on a different rationale. 
(
    PNG
    media_image2.png
    285
    548
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    291
    491
    media_image3.png
    Greyscale
), and when the distance of an object, e.g., a point of a point cloud, is further away from a viewer, the object will appear smaller. 
	The Examiner takes an Official Notice that when an object is rendered, distant object will appear smaller.  The benefits of combining this well-known knowledge would have been that the rendering would follow physical rules.  A distant object appears smaller to a human. 


Regarding Claim 32, Serna in view of Toyama and Shi discloses The system of claim 1, wherein at least one of the intensity, size and opacity is 4adjusted between predetermined minimum and maximum values (At least the intensity and opacity have minimum and maximum values, limited by a physical device and the concepts associated with the properties.).  

Regarding Claim 84, Serna in view of Toyama and Shi discloses The system of claim 1, wherein the display is configured to display an original 3D 9rendering of the point cloud of the received LIDAR signal, and wherein the enhanced 3D 10image is generated by adjusting the original 3D rendering (

    PNG
    media_image4.png
    289
    626
    media_image4.png
    Greyscale
Serna Figs. 20A-B, which shows an original rendering and a modified rendering. 

    PNG
    media_image1.png
    458
    525
    media_image1.png
    Greyscale
  Toyama Fig. 6.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine with Toyama.  The suggestion/motivation would have been in order to visualize an attribute in a manner that is easier for a viewer to digest.  It also makes it possible to visually present multi-dimensional information. 

Regarding Claim 146, Serna in view of Toyama and Shi discloses A method for rendering an enhanced 3D image, the method comprising steps of: 
15receiving, by a processor, a LIDAR signal having a point cloud representing a 16target site in three dimensions and a received signal strength indicator (RSSI) for each 17point of the point cloud (See Claim 1 rejection for detailed analysis.);  
18executing, by the processor, in response to the RSSI at least one of: 
an intensity 19module to adjust an intensity of color of at least one point of the point cloud (See Claim 1 rejection for detailed analysis.); 
a size 20module to adjust a size of the at least one point of the point cloud (See Claim 1 rejection for detailed analysis.); and 
an opacity -31-Ref. No. 99898.025US1module to adjust an opacity of the at least one point of the point cloud (See Claim 1 rejection for detailed analysis.), 
wherein the 2intensity, size and opacity modules are stored in a memory operatively coupled to the 3processor (See Claim 1 rejection for detailed analysis.);  
4generating, by the executing step, the enhanced 3D image of the point cloud, 5wherein an increase in the RSSI is configured to cause: 
the intensity module to 6increase the intensity of color of the at least one point of the point cloud (See Claim 1 rejection for detailed analysis.); 
the size 7module to increase the size of the at least one point of the point cloud (See Claim 1 rejection for detailed analysis.); and 
the opacity 8module to increase the opacity of the at least one point of the point cloud (See Claim 1 rejection for detailed analysis.); and  
9displaying, by a display operatively coupled to the processor, the enhanced 3D 10image obtained from the executing of the at least one of the intensity, size and opacity 11modules (See Claim 1 rejection for detailed analysis.).  

Regarding Claim 127, Serna in view of Toyama and Shi discloses The method of claim 6, wherein at least one of the intensity, size and opacity is 13adjusted between predetermined minimum and maximum values (See Claim 2 rejection for detailed analysis.).  

Regarding Claim 179, Serna in view of Toyama and Shi discloses The method of claim 6, further comprising displaying, by the display, an original 183D rendering of the point cloud of the LIDAR signal received in the receiving step, and  19generating, by the executing step, the enhanced 3D image by adjusting the original 3D 20rendering (See Claim 4 rejection for detailed analysis.).  

-32-Ref. No. 99898.025US1Regarding Claim 10, Serna in view of Toyama, and Shi discloses A non-transitory computer readable medium storing computer instructions, which 2when executed by a processor, configure the processor to perform a method for 3rendering an enhanced 3D image, the method comprising steps of:  
4receiving, by a processor, a LIDAR signal having a received signal strength 5indicator (RSSI) (See Claim 1 rejection for detailed analysis.);  
6displaying, by a display operatively coupled to the processor, an original 3D 7rendering of the LIDAR signal received in the receiving step (See Claim 1 rejection for detailed analysis.);  
8executing, by the processor, in response to the RSSI at least one of: 
an intensity 9module to adjust an intensity of color of the original 3D rendering  (See Claim 1 rejection for detailed analysis.); 
a size module to 10adjust a size of the original 3D rendering  (See Claim 1 rejection for detailed analysis.); and 
an opacity module to adjust an opacity of 11the original 3D rendering  (See Claim 1 rejection for detailed analysis.), 
wherein the intensity, size and opacity modules are stored in 12a memory operatively coupled to the processor (See Claim 1 rejection for detailed analysis.);  
13generating, by the executing step, an enhanced 3D rendering by adjusting the 14original 3D rendering  (See Claim 1 rejection for detailed analysis.), 
15wherein an increase in the RSSI is configured to cause: 
the intensity module to 16increase the intensity of color of the original 3D rendering  (See Claim 1 rejection for detailed analysis.); 
the size module to increase 17the size of the original 3D rendering  (See Claim 1 rejection for detailed analysis.); and 
the opacity module to increase the opacity of 18the original 3D rendering  (See Claim 1 rejection for detailed analysis.); and  
19displaying, by the display, the enhanced 3D rendering obtained from the 20executing of the at least one of the intensity, size and opacity modules (See Claim 1 rejection for detailed analysis.).  

-33-Ref. No. 99898.025US1Regarding Claim 11, Serna in view of Toyama and Shi discloses The method of claim 10, wherein at least one of the intensity, size and opacity is 2adjusted between predetermined minimum and maximum values (See Claim 2 rejection for detailed analysis.). 


Claims 3, 5, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Serna et al. (Serna) (US 20180247447 A1) in view of Toyama et al. (Toyama) (“Structure Gauge Measuring Equipment Using Laser Range Scanners and Structure Gauge Management System”), Shi et al. (Shi) (“Design of a Hybrid Indoor Location System Based on Multi-Sensor Fusion for Robot Navigation”), and Liu et al. (Liu) (US 20170365094 A1).
Regarding Claim 53, Serna in view of Toyama and Shi discloses The system of claim 1. 
 wherein at least one of the intensity, size and opacity is 6adjusted in response to a value of another one of intensity, size and opacity being outside predetermined minimum and maximum values (
“LiDAR intensity data were simultaneously collected with the LiDAR elevation point clouds during the acquisition campaign. The intensity is a measure of the return signal strength of the laser pulse that generated the point, which is largely determined by the reflectivity of materials within the light path. Intensity data can be used to identify different types of materials on the ground, especially when those features have distinct reflectance in the partition of the electromagnetic spectrum detected by the sensor (Lang and McCarty, 2009). Since most topographic LiDAR sensors operate in the near-infrared wavelengths, which tend to be absorbed by water, the return amplitude from water is typically very weak. As a result, waterbodies tend to be characterized as very dark features in the LiDAR intensity image (FIG. 21B). The intensity value ranges for the LiDAR intensity imagery in our study area ranged from 0 to 248. The LiDAR intensity data were primarily used for identifying existing waterbodies in the study area, though it can also serve as a substitute for aerial imagery when none is available to validate wetland depressions delineated from LiDAR DEMs.”  Liu ¶ 150.

“Wetlands with standing water were characterized with low LiDAR intensity values (i.e., were darker than the surrounding areas), while other land cover types (e.g., cultivated crops, upland grassland) had higher intensity values and were lighter in color. Simple thresholding techniques have been used in previous studies to extract standing waterbodies in LiDAR intensity imagery (Lang and McCarty 2009; Huang et al. 2011). The 1-m gridded LiDAR intensity imagery for the study area was smoothed using a 3×3 median filter. The filtered intensity image was then used to separate water and non-water pixels. A threshold value was set to separate water and non-water pixels by examining typical waterbodies. The threshold was set at an intensity value of 30 based on examination of the intensity histogram and visual inspection of typical waterbodies in the LiDAR intensity imagery. Areas with intensity values between 0 and 30 were mapped as waterbodies while areas with intensity values between 31 and 255 were mapped as non-water. More detailed description on water pixel classification using LiDAR intensity has been provided by (Huang et al. 2014).”  Liu ¶ 160.  
The minimum and maximum values may be 0 and 30.   When intensity values are within the range, one assumes that it is a water surface.  Water surface is only an example.  LiDAR intensity images may be used to identify different surface material. 
Liu discloses using intensity values of points to identify an area, stating “The LiDAR intensity data were primarily used for identifying existing waterbodies in the study area” Liu ¶ 150.
The Examiner takes an Official Notice that it would have been well-known in the art that an identified area may be emphasized compared to other areas.  The benefits of combining this 
The Examiner has explained in Claim 1 rejection analysis that rendering property of opacity/transparency may be changed for points.  When opacities increases, a feature is generally emphasized; when opacity decreases, the feature is generally deemphasized.  When points are fully transparent, one will not be able to see the points, and these points may be considered hidden. ).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Serna in view of Toyama and Shi with Liu.  The suggestion/motivation would have been in order to emphasize the visual information that is more important. 

Regarding Claim 115, Serna in view of Toyama, Shi, and Liu discloses The system of claim 1, wherein the memory further comprises a color module 12which when executed by the processor is configured to adjust a color of the at least one 13point of the point cloud in response to the RSSI to generate the enhanced 3D image (
Liu discloses using intensity values of points to identify an area, stating “The LiDAR intensity data were primarily used for identifying existing waterbodies in the study area” Liu ¶ 150.
Liu discloses LiDAR intensity imagery, stating “The intensity value ranges for the LiDAR intensity imagery in our study area ranged from 0 to 248. The LiDAR intensity data were primarily used for identifying existing waterbodies in the study area, though it can also serve as a 
Serna discloses color may be used to represent different identified features “FIG. 23A shows a rendering of a 3D point cloud, and FIG. 23B shows a segmentation-based renderings of the same 3D point cloud based on semantic class according to an embodiment of the present invention. For example, buildings are rendered in blue color, vegetation (e.g., the trees) is rendered in green color, the ground is rendered in brown color, and so on.”  Serna ¶ 114.
The combination of Serna in view of Toyama, Shi, and Liu teaches the system will use a selected color to represent the identified water area, and intensity values are still used to represent the detected RSSI values.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Serna in view of Toyama and Shi with Liu.  The suggestion/motivation would have been in order to emphasize the visual information that is more important. 

Regarding Claim 148, Serna in view of Toyama, Shi, and Liu discloses The method of claim 6, wherein at least one of the intensity, size and opacity is 15adjusted in response to a value of another one of intensity, size and opacity being 16outside predetermined minimum and maximum values (See Claim 3 rejection for detailed analysis.). 

Regarding Claim 312, Serna in view of Toyama, Shi, and Liu discloses The method of claim 10, wherein at least one of the intensity, size and opacity is 4adjusted in response to a value of another one of intensity, size and opacity being 5outside predetermined minimum and maximum values (See Claim 3 rejection for detailed analysis.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Neuville, Romain, et al. "A formalized 3D geovisualization illustrated to selectivity purpose of virtual 3D city model." ISPRS International Journal of Geo-Information 7.5 (2018): 194.

    PNG
    media_image5.png
    878
    675
    media_image5.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611